     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 KEVIN MELVIN WEEKS,
       Plaintiff,
                                                           Civil Action No.
                       v.
                                                       1:18-cv-01373-SDG-JKL
 ROBERT C. GRADY, et al.,
       Defendants.

                            OPINION AND ORDER

      Presently before the Court is United States Magistrate Judge Larkin’s Report

and Recommendation (R&R) that the instant action be dismissed, except that

Plaintiff’s Fourth Amendment claim for an unreasonable strip search be allowed

to proceed against Defendant Grady for nominal damages [ECF 14]. Plaintiff filed

objections in response to the R&R [Doc. 16]. After careful consideration of the

record and Plaintiff’s objections, the R&R is ADOPTED IN PART and

MODIFIED IN PART.

I.    Background

      a.     Factual Background

      In his Amended Complaint, Plaintiff Kevin Weeks provides an extensive

narrative regarding several incidents that he alleges occurred when he arrived at
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 2 of 18




the Fulton County Jail.1 Relevant to the discussion below, after he and several

other inmates had been subject to a routine strip-search by a Fulton County

deputy, another deputy, Defendant Grady, entered the holding cell and conducted

another strip search of the same group of inmates.2 As described in the R&R,

              Grady ordered the six [detainees] to line up shoulder to
              shoulder in a group, told them to “[p]ut your things
              down, turn and face the wall, and take off your
              jumpsuits.” When they were standing naked with their
              buttocks to the officers, Grady moved in closer and told
              them to “bend over, spread your cheeks, squat, and
              cough.” After the [detainees] again complied with
              Grady’s instruction, Grady then told them to “[n]ow turn
              around and lift your arms, open your mouth, squat again
              and then grab your penis and lift your nuts.”

              While the [detainees] were complying with this last
              instruction Grady made a voyeuristic sound of “umm,”
              which, according to Plaintiff, signified Grady’s “sexual
              arousal” and caused Officer Jones to exclaim, “What the
              hell is this sissy punk shit? Officer M. Jackson already
              strip searched them . . . I am not down with this wood
              watching; and you have violated these guys and you
              violated me. I don’t watch the wood!” Jones began to
              walk out of the property room, Grady tried to stop Jones
              by putting his hand on Jones’s shoulder, Jones snatched
              away from Grady’s grasp and continued to walk out, and
              M. Jackson and Fuqua followed. Grady then turned to




1   ECF 12.
2   Id. at 5–7.
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 3 of 18




                Plaintiff and the other [detainees] and told them to put
                their jumpsuits on and return to their cell.3

          Weeks alleges that he, along with four of the six detainees subjected to

Grady’s search, filed a grievance with the Jail.4 About two weeks after the incident,

Sergeant Muhammad and another officer met with Weeks to apologize and inform

him that it was being investigated under the Prison Rape Elimination Act (PREA),

34 U.S.C. §§ 30302, et seq.5 Weeks asked for a copy of his grievance and

Muhammad told him that the grievance was administratively closed due to the

PREA investigation, but Weeks would receive the grievance from Officer Streeter.6

Despite numerous efforts, Weeks was unable to receive the grievance until he filed

an open records request with Fulton County.7

          Additionally, the Amended Complaint states that Weeks was given access

to a phone when he first arrived at the Jail so that he could notify his wife of his

arrival.8 However, Weeks alleges that was unable to use the phone again until




3   ECF 14, at 3–4.
4   ECF 12, at 8.
5   Id.
6   Id. at 8–9.
7   Id. at 9.
8   Id. at 6.
      Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 4 of 18




about five days later because he was not given a PIN to activate the Jail’s phone

system, despite an unknown officer telling him that he should have received his

PIN when he was processed into the Jail.9 Weeks also asserts that he was not given

underwear while being held in the holding cell or for his court appearance.10

        b.       Procedural History

        The Amended Complaint asserts the following claims: illegal and

unconstitutional strip search under the Fourth, Eighth, and Fourteenth

Amendments and the Georgia Constitution (Count I); sexual harassment under

the Eighth and Fourteenth Amendments and the Georgia Constitution (Count II);

cruel and unusual punishment under the Eighth and Fourteenth Amendments

and the Georgia Constitution (Count III); deprivation of constitutional rights and

privileges under the Fourth, Eighth, and Fourteenth Amendments and the Georgia

Constitution (Count IV); and, intentional infliction of emotional distress under the

Fourth, Eighth, and Fourteenth Amendments and the Georgia Constitution




9    Id. at 8.
10   Id. at 7.
       Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 5 of 18




(Count V).11 Weeks requests declaratory and equitable relief in addition to $75,000

in nominal damages and $100,000 in punitive damages.12

         Pursuant to 28 U.S.C. § 1915A, the magistrate judge conducted a frivolity

review of Weeks’s Amended Complaint. The resulting R&R recommended that

Weeks’s Fourth Amendment claim be allowed to proceed, and the remaining

claims be dismissed. Weeks filed an objection to the R&R’s findings dismissing his

sexual harassment claim and his Eighth Amendment claim. He also objected to the

R&R’s findings limiting the damages he can seek and, relatedly, recommending

the dismissal of his state law claims for emotional injury.

II.      Legal Standard

         A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

the R&R that is the subject of a proper objection on a de novo basis and any non-

objected portion under a “clearly erroneous” standard. “Parties filing objections to

a magistrate’s report and recommendation must specifically identify those

findings objected to. Frivolous, conclusive or general objections need not be



11    Id. at 9–15.
12    Id. at 16.
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 6 of 18




considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir.

1988).

         Under 28 U.S.C. § 1915A, the district court is required to conduct an initial

screening of prisoner complaints and dismiss any complaint that “(1) is frivolous,

malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§ 1915A(b). “A claim is frivolous if and only if it ‘lacks an arguable basis either in

law or in fact.’” Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (quoting

Neitzke v. Williams, 490 U.S. 319, 327 (1989)). In evaluating whether the complaint

fails to state a claim under § 1915A(b)(1), the Court applies the Fed. R. Civ. P.

12(b)(6) dismissal standard. DiPietro v. Med. Staff at Fulton Cnty. Jail, 805 F. App’x

793, 795 (11th Cir. 2020) (citing Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1280 (11th

Cir. 2001)). “‘Pro se pleadings are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.’” Leal, 254 F.3d at

1280 (quoting Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per

curiam)).
       Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 7 of 18




III.   Discussion

       a.    Weeks’s Claims

       Each count of the Amended Complaint broadly asserts violations of the

Fourth, Eighth, and Fourteenth Amendments without specifying how those

amendments relate to the specific allegations. Nevertheless, given Weeks’s pro se

status, the Court has liberally construed the pleading as asserting the following

bases for relief. Count I and Count III assert Fourth and Eighth Amendment

violations, respectively, based on the strip search. Count II is labeled as a claim for

“sexual harassment” but appears to be identical to the Fourth and Eighth

Amendment claims already asserted under Counts I and III. The first paragraph

of Count IV asserts a violation of the Fourth, Eighth, and Fourteenth Amendments,

while the final paragraph asserts a violation of the Eighth, Ninth, and Fourteenth

Amendments. The allegations in support of this count refer to the strip search, the

grievance process, and the lack of access to underwear and a phone. While

Count V also refers to constitutional amendments, it asserts a state tort claim for

intentional infliction of emotional distress. The Court addresses these counts and

the R&R’s recommendations below.
      Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 8 of 18




              i.    Counts I, II, and III

       These counts solely rely on the factual allegations regarding the strip search.

While the pleading alleges violations of the Fourth, Eighth, and Fourteenth

Amendments, Weeks fails to assert how the strip search violated the Fourteenth

Amendment.13 Furthermore, the allegations clearly relate to and are controlled by

the Fourth and Eighth Amendments to the exclusion of any potential substantive

due process claim under the Fourteenth Amendment. Albright v. Oliver, 510 U.S.

266, 273 (1994) (“Where a particular Amendment provides an explicit textual

source of constitutional protection against a particular sort of government

behavior, that Amendment, not the more generalized notion of ‘substantive due

process,’ must be the guide for analyzing these claims.”) (quotations omitted). See

also Clayton v. Walton, No. 1:11-CV-2437-TWT, 2011 WL 6337687, at *3 (N.D. Ga.

Dec. 16, 2011) (finding that “unlawful search and seizure claims fall squarely

within the protections of the Fourth Amendment,” not the Fourteenth



13   The Court recognizes that the Fourth and Eighth Amendments are applicable
     to the states by virtue of their incorporation through the Fourteenth
     Amendment. Marshall v. Sec’y, Fla. Dep’t of Corr., 828 F.3d 1277, 1279 n.1
     (11th Cir. 2016); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).
     However, Weeks appears to assert a separate violation of the Fourteenth
     Amendment itself without explaining how that amendment applies to his
     allegations. ECF 12, at 9 (“Plaintiff Weeks is entitled to the due process and
     equal protection of the under [sic] U.S. Const. amend. IV, VIII and XIV . . . .”).
      Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 9 of 18




Amendment); Burns v. Fugate, No. 3:20-CV-419-J-39MCR, 2020 WL 2198198, at *2

(M.D. Fla. May 6, 2020) (finding the Eighth Amendment is the appropriate

constitutional source for a sexual assault claim, not the Fourteenth Amendment).

       The R&R found that Weeks’s Fourth Amendment claim under Count I

should be allowed to proceed as non-frivolous. The Court agrees. See Fortner v.

Thomas, 983 F.2d 1024, 1030 (11th Cir. 1993) (recognizing that prisoners “retain a

constitutional right to bodily privacy” that must be evaluated “on a case-by-case

basis”); Moton v. Walker, 545 F. App’x 856, 859 (11th Cir. 2013) (finding that strip

searches do not violate prisoners’ Fourth Amendment privacy rights in “as long as

the searches are conducted in a reasonable and non-abusive manner”) (emphasis

added).

       The R&R goes on to recommend that Count II be dismissed to the extent it

is premised on PREA because PREA does not provide for a private cause of

action.14 Weeks objected to this recommendation as “downplay[ing]” sexual

misconduct by prison officials.15 His objection mischaracterizes the R&R’s finding.

The R&R could have recommended the dismissal of Count II as duplicative of the

rights already asserted in Counts I and III. Instead, the R&R liberally construed


14   ECF 14, at 11.
15   ECF 16, at 3.
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 10 of 18




the pro se pleading as attempting to assert another basis for relief, premised on

PREA. The R&R concluded that PREA does not allow for private causes of action

and, therefore, Weeks’s relief was limited to the constitutional claims already

asserted under the other counts. Weeks’s objection clarifies that Count II is in fact

duplicative of his Fourth and Eighth Amendment counts.16 As such, the Court

need not address whether PREA provides for private causes of action and, instead,

DISMISSES Count II as duplicative of the claims asserted under Counts I and III.

       In regards to Count III, the R&R recommended dismissal because it found

that Weeks failed to state an Eighth Amendment claim.17 In support of that

finding, the R&R relied on Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir. 2006).18

In Boxer X, the Eleventh Circuit held that “prison officials violate the Eighth

Amendment through ‘the unnecessary and wanton infliction of pain.’” Id.

(quoting Farmer v. Brennan, 511 U.S. 825, 835 (1994)). The court then joined other

circuits in “recognizing that severe or repetitive sexual abuse of a prisoner by a



16   Id. at 2 (“In fact, his grievance was founded upon the violation of his Fourth
     and Eighth Amendment rights by the hand of an unreasonable and
     unwarranted strip search that predicated the act of voyeuristic sexual staff
     misconduct. . . . Thus, the sexual misconduct related back to Plaintiff’s first
     complaint alleging an illegal strip search.”).
17   ECF 14, at 15–16.
18   Id. (citing Boxer X and other Eleventh Circuit cases applying Boxer X’s holding).
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 11 of 18




prison official can violate the Eighth Amendment.” Id. (citations omitted). It

fashioned the applicable inquiry as two-pronged, requiring a subjective finding

that the prison official had a “sufficiently culpable state of mind,” and an objective

finding that the injury was “objectively, sufficiently serious” Id. (citation omitted).

Significantly, the court went on to limit the objective inquiry by stating that, under

Eleventh Circuit precedent, “an injury can be ‘objectively, sufficiently serious’ only

if there is more than a de minimis injury.” Id. (emphasis added).

       In a recent opinion, the Eleventh Circuit upheld Boxer X’s holdings

regarding the applicability of the Eighth Amendment to severe or repetitive sexual

abuse by a prison official and the two-pronged inquiry. Sconiers v. Lockhart, 946

F.3d 1256, 1265 (11th Cir. 2020).19 However, it found that the focus in Boxer X on

the type of injury sustained was incorrect based on Wilkins v. Gaddy, 559 U.S. 34

(2010), which was decided four years after Boxer X. Id.

       Based on Wilkins, the circuit court emphasized that “‘the core judicial

inquiry’” in sexual assault claims “requires us to consider ‘whether the force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.’” Id. (quoting Wilkins, 559 U.S. at 37). “And dismissing




19   Sconiers was decided after the magistrate judge issued the R&R in this matter.
    Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 12 of 18




a case simply because it fails to satisfy ‘some arbitrary quantity of

injury . . . improperly bypasses the core inquiry.’” Id. at 1267. The court found that

it had “erred in Boxer X by focusing primarily on the injury, as opposed to the

nature of the defendant’s actions, in determining whether the prisoner established

the objective component of his Eighth Amendment claim” and it abrogated the

portion of the opinion that required a more than de minimis injury. Id.

      Thus, to the extent the R&R rejects Weeks’s Eighth Amendment claim

because it fails to state more than a de minimis injury, that holding is no longer

consistent with this circuit’s precedent. Nevertheless, the Court finds that Weeks

has failed to present an actionable Eighth Amendment claim. In order to assert an

Eighth Amendment violation, the prisoner still must show that the sexual abuse

was “severe or repetitive.” Id. While Grady’s alleged actions during the seemingly

unnecessary strip search, if true, are disgraceful, this singular incident does not

constitute either severe or repetitive sexual abuse. See In re Eric Watkins Litig.,

No. 20-10408, 2020 WL 5823773, at *3 (11th Cir. Oct. 1, 2020) (holding that

“directing demeaning homosexual comments and gestures at [the prisoner],

though unacceptable and unrelated to any legitimate governmental objective, is

the type of verbal harassment or taunting that is not actionable under the Eighth
      Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 13 of 18




or Fourteenth Amendments”). Therefore, the Court finds that Weeks fails to state

a plausible Eighth Amendment claim and DISMISSES Count III under § 1915A.

              i.      Count IV

       In regard to Count IV, the R&R found Weeks’s allegations regarding the

grievance process and his lack of access to underwear and to the phones failed to

state a constitutional violation.20 Moreover, it found that Weeks failed to state an

equal protection or due process claim under the Fourteenth Amendment and that

the Ninth Amendment standing alone does not confer any rights beyond those

otherwise provided in the Constitution.21 Weeks did not object to the R&R’s

findings regarding this count. After review, the Court ADOPTS the R&R’s

recommendation and DISMISSES Count IV from this action.

              ii.     Damages and Count V

       The R&R found that Weeks is limited to nominal damages under the Prison

Litigation Reform Act of 1995 (PLRA). The R&R further found that the PLRA

applies to Weeks’s state law claim and, therefore, recommended the dismissal of

Count V. Weeks’s objection argues that the emotional pain that he suffered as a




20   ECF 14, at 7–10.
21   Id. at 19–23, n.4.
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 14 of 18




result of Grady’s actions caused physical damage to his “cerebrum, a physical

organ which is responsible for emotional response.”22

       The PLRA provides: “No Federal civil action may be brought by a prisoner

confined in a jail, prison, or other correctional facility, for mental or emotional

injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act (as defined in section 2246 of Title 18).” 42 U.S.C.

§ 1997e(e). The Eleventh Circuit has held that “§ 1997e(e) applies to all federal civil

actions, including constitutional claims brought under § 1983.” Brooks v. Warden,

800 F.3d 1295, 1307 (11th Cir. 2015) (citing Harris v. Garner, 216 F.3d 970, 984–85

(11th Cir. 2000) (en banc)). It has concluded that the statute prohibits prisoners

from bringing claims for compensatory or punitive damages for constitutional

violations absent a physical injury. Id. (citations omitted). Nevertheless, a prisoner

may bring such a claim for nominal damages. Id. at 1307–08.

       Weeks has not cited, and this Court is not aware of, any case holding that

an emotional injury that allegedly causes physical damage to the brain satisfies

§ 1997e(e)’s physical injury requirement. Moreover, the statute recognizes that

sexual misconduct, absent a physical injury, may justify the imposition of damages




22   ECF 16, at 7.
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 15 of 18




in certain situations. However, it expressly limits those situations to “sexual act[s]”

as defined under 18 U.S.C. § 2246, which requires actual contact between the

aggressor and the victim. 18 U.S.C. § 2246(2). Thus, the plain language of the

statute rejects claims for emotional damage based on the type of sexual misconduct

described here. Weeks’s federal claims are, therefore, limited to nominal

damages.23

       Weeks does not object to the R&R’s finding that the PLRA’s physical injury

requirement applies to his state law claims. The Court has reviewed this portion

of the R&R and agrees that the plain language of § 1997e(e) precludes

compensatory and punitive damages for state law claims brought in a “[f]ederal

civil action.” 42 U.S.C. § 1997e(e). See O’Connor v. Carnahan, No. 3:09-cv-224-WS-

EMT, 2014 WL 293457, at *10 & n.20 (N.D. Fla. Jan. 27, 2014) (holding that

§ 1997e(e) bars compensatory and punitive damages for state law claims and

collecting cases holding the same).




23   Weeks did not object to the R&R’s finding that his requested injunctive relief
     is moot since he is no longer at the Fulton County Jail. The Court ADOPTS
     that finding.
     Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 16 of 18




       The Court finds that Weeks’s remedy for his Fourth Amendment claim is

limited to nominal damages and DISMISSES his state law claim for intentional

infliction of emotional distress (Count V).

       b.    Georgia Constitutional Claims

       The R&R does not address Weeks’s claims asserted under the Georgia

Constitution. In his Amended Complaint, Weeks cites to Article I, § I, ¶¶ II, XIII,

and XVII of the Georgia Constitution.24 Those paragraphs contain Georgia’s equal

protection, search and seizure, and cruel and unusual punishment clauses,

respectively. Weeks has neither argued that the Georgia Constitution provides for

greater protection than the corresponding clauses in the federal constitution under

these circumstances, nor has the Court found any authority to support such a

position. See Lewis v. Chatham Cnty. Bd. of Comm’rs, 298 Ga. 73, 74 (2015) (“[T]he

Georgia [equal protection] clause is generally ‘coextensive’ with and ‘substantially

equivalent’ to the federal equal protection clause, and . . . we apply them as one.”)

(quoting Democratic Party of Ga., Inc. v. Perdue, 288 Ga. 720, 728 (2011)); Wilson v.

Parker, No. 4:17-CV-0018-HLM, 2017 WL 6601500, at *12 (N.D. Ga. Nov. 20, 2017),



24   Weeks also cites to Ga. Const., Art. I, § I, ¶ XXVIII under Count IV. ECF 12,
     at 12–13. However, that section is inapplicable, as it refers to fishing and
     hunting. To the extent he meant to assert a violation of ¶ XXIX, Weeks has
     failed to assert how that constitutional clause was violated.
      Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 17 of 18




aff’d, 746 F. App’x 860 (11th Cir. 2018) (“Georgia courts analyze Georgia’s state

equivalent of the Fourth Amendment with the same standards as courts analyze

the Fourth Amendment of the Federal Constitution.”) (citations omitted); Minor v.

Barwick, 264 Ga. App. 327, 335 n.12 (2003) (“Since neither the Fourteenth

Amendment nor the Georgia Constitution provides any greater protection than

does the Eighth Amendment, we need not address this argument.”).25

        As the Court has found that Weeks’s Fourth Amendment may proceed, it

finds the same with regard to his claim under Article I, § I, ¶ XIII of the Georgia

Constitution. However, his claims asserted under ¶¶ II and XVII are DISMISSED

for the same reasons his related federal constitutional claims were dismissed

above.

IV.     Conclusion

        The Court ADOPTS IN PART and MODIFIES IN PART the R&R [ECF 14].

The Court ADOPTS the R&R’s recommendation regarding Counts IV and V and



25    The Georgia Supreme Court has recognized that the Georgia Constitution
      provides greater protection against cruel and unusual punishment than the
      Eighth Amendment in certain circumstances. See Bradshaw v. State, 284 Ga. 675,
      683 n.10 (2008) (citing Fleming v. Zant, 259 Ga. 687, 690 (1989) (recognizing that
      cruel and unusual is interpreted by societal standards—national standards for
      the Eighth Amendment and Georgia specific standards for ¶ XVII)). However,
      the Court finds that under either standard of decency, Grady’s actions do not
      qualify as cruel and unusual punishment.
    Case 1:18-cv-01373-SDG-JKL Document 32 Filed 10/29/20 Page 18 of 18




DISMISSES those counts. The Court further DISMISSES Counts II and III for the

reasons stated above. The Court finds that Count I should be ALLOWED TO

PROCEED pursuant to 28 U.S.C. § 1915A. However, the bases for relief under

Count I are limited to Weeks’s claims for a violation of the Fourth Amendment

and Georgia Constitution, Article I, § I, ¶ XIII. Furthermore, Weeks’s recovery

under that count is limited to nominal damages. As Count I is asserted solely

against Defendant Grady, all other Defendants are hereby DISMISSED.

      The Clerk is DIRECTED to resubmit this matter to the Magistrate Judge for

further proceedings.

      SO ORDERED this the 29th day of October 2020.


                                                  Steven D. Grimberg
                                            United States District Court Judge
